DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deyo et al. (6,186,735).
 Regarding claim 1, Deyo et al. discloses a power machine bucket implement comprising:
A rear wall structure (16)
A bottom wall structure (14) adjoining the rear wall structure at a bend region
A two-piece brace (70) including a first portion (72) attached to and extending along a portion of the bottom wall structure (14) and a second portion (74) attached to the back side of the rear wall structure (16)

Regarding claims 2 and 3, the second portion (74) of the two piece brace extends horizontally along at least half of the back side of the rear wall structure.

Regarding claim 4, Deyo et al. further discloses an implement carrier interface (22) attached to a back side of the rear wall structure (16), wherein the implement carrier interface includes first and second engagement portions (between elements 58/60 and element 62) providing first and second lip portions extending away from the back side of the rear wall structure, and wherein the second portion of the two-piece brace extends along the horizontal portion of the back side of the rear wall structure beneath the first and second lip portions of the implement carrier interface.

Regarding claim 5, the first and second lip portions (where element 62 meets elements 58 and 60 respectively) of the implement carrier interface are space apart, and wherein the second portion of the two piece brace extends an entire width between the spaced apart first and second lip portions.

Regarding claim 6, the second portion of the two-piece brace extends from an outer edge of the first lip portion to an outer edge of the second lip portion.

Regarding claim 7, Deyo discloses an L-bracket (80) secured to the bottom wall structure and to the rear walls structure at a bend region between the bottom wall structure and the rear wall structure.

Regarding claim 9, Deyo et al. discloses a power machine bucket implement comprising:
A rear wall structure (16)
A bottom wall structure (14) adjoining the rear wall structure at a bend region
A first side wall structure (38) adjoining the rear wall structure at a first edge and adjoining the bottom wall structure at a second edge
A second side wall structure (38) adjoining the rear wall structure at a third edge and adjoining the bottom wall structure at a fourth edge
An implement carrier interface (22) attached to a back side of the rear wall structure and configured to mate with an implement carrier of a power machine, the implement carrier interface including first and second engagement portions (at 58/60 and 62) providing first and second lip portions extending away from the back side of the ear wall structure
A two-piece brace (70) including a first portion (72) attached to and extending along a portion of the bottom wall structure (14) and a second portion (74) attached to the back side of the rear wall structure (16) and to a bottom portion of the implement carrier interface (22)

Regarding claim 10, the second portion of the two piece brace extends along a horizontal portion of the back side of the rear all structure beneath the first and second lip portions of the implement carrier interface.

Regarding claim 11, the first and second lip portions of the implement carrier interface are spaced apart, and wherein the second portion of the two piece brace extends an entire width between the spaced apart first and second lip portions.

Regarding claim 12, the second portion of the two piece brace extends from an outer edge of the first lip portion to an outer edge of the second lip portion.




Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671